             Case 4:19-cv-05153-YGR Document 33 Filed 05/05/20 Page 1 of 20




 1 ROBBINS LLP
   BRIAN J. ROBBINS (190624)
 2 brobbins@robbinsarroy.com
   CRAIG W. SMITH (164886)
 3 csmith@robbinsllp.com
   SHANE P. SANDERS (237146)
 4 ssanders@robbinsllp.com
   ASHLEY R. RIFKIN (246602)
 5 arifkin@robbinsarroyo.com
   STEVEN R. WEDEKING (235759)
 6 swedeking@robbinsllp.com
   5040 Shoreham Place
 7 San Diego, CA 92122
   Telephone: (619) 525-3990
 8 Facsimile: (619) 525-3991

 9 WEISSLAW LLP                                    WEISSLAW LLP
   DAVID C. KATZ (admitted pro hac vice)           Joel E. Elkins
10 dkatz@weisslawllp.com                           jelkins@weisslawllp.com
   MARK D. SMILOW (pro hac to be filed)            9107 Wilshire Blvd., Suite 450
11 msmilow@weisslawllp.com                         Beverly Hills, CA 90210
   JOSHUA RUBIN (pro hac to be filed)              Telephone: (310) 208-2800
12 jrubin@weisslawllp.com                          Facsimile (310) 209-2348
   1500 Broadway, 16th Floor
13 New York, NY 10036
   Telephone: (212) 682-3025
14 Facsimile: (212) 682-3010

15
     [Proposed] Co-Lead Counsel for Plaintiffs
16
                                   UNITED STATES DISTRICT COURT
17
                                 NORTHERN DISTRICT OF CALIFORNIA
18
                                           OAKLAND DIVISION
19
   IN RE APPLE INC. STOCKHOLDER               ) Lead Case No. 4:19-cv-05153-YGR
20 DERIVATIVE LITIGATION                      )
                                              ) (Consolidated with Cases No. 4:19-cv-05863-
21                                            ) YGR, 4:19-cv-05881-YGR, and 4:19-cv-
     This Document Relates To:                ) 08246-YGR)
22                                            )
                                              ) PLAINTIFFS TERRENCE ZEHRER,
23         ALL ACTIONS.                       ) ANDREW FINE, TAMMY FEDERMAN
                                              ) SEP/IRA, AND THE ROSENFELD FAMILY
24                                            ) FOUNDATION’S MEMORANDUM OF
                                              ) POINTS AND AUTHORITIES IN
25                                            ) OPPOSITION TO PLAINTIFF ALAN
                                              ) BANKHALTER’S MOTION FOR
26                                            ) APPOINTMENT OF INTERIM CO-LEAD
                                              ) COUNSEL
27   ____________________________________________________________________________________
     PLAINTIFFS TERRENCE ZEHRER, ANDREW FINE, TAMMY FEDERMAN SEP/IRA, AND THE
28   ROSENFELD FAMILY FOUNDATION’S MEMORANDUM OF POINTS AND AUTHORITIES IN
     OPPOSITION TO PLAINTIFF ALAN BANKHALTER’S MOTION FOR APPOINTMENT OF
     INTERIM CO-LEAD COUNSEL                                              4:19-cv-05153-YGR
                  Case 4:19-cv-05153-YGR Document 33 Filed 05/05/20 Page 2 of 20




 1                                                         TABLE OF CONTENTS

 2

 3 I.        SUMMARY OF ARGUMENT ....................................................................................................... 1

 4 II.       BANKHALTER’S MOTION SHOULD BE DENIED ................................................................... 4
 5          A.       Bankhalter’s Counsel Lacks Experience Leading Derivative Actions .................................. 4
 6                   1.      GM&E lacks substantial experience and success leading derivative actions ............... 5
 7                   2.      Pritzker Levine also lacks relevant experience in derivative litigation ........................ 8
 8          B.       Bankhalter’s Complaint Does Not Plead Standing and is Subject to Dismissal.................... 9
 9          C.       The Efforts of Counsel to Date do not Warrant the Appointment of
                     Bankhalter's Counsel as Co-Lead Counsel ........................................................................ 111
10
            D.       Bankhalter Fails to Provide Any Relevant Information as to His Stockholdings................ 13
11
            E.       Bankhalter’s Request for Appointment of “Interim” Co-Lead Counsel Reflects
12                   his Counsel’s Lack of Experience in Derivative Litigation and Should be Denied ............ 13
13          F.       Bankhalter's Counsel Have Not Demonstrated that They Have the Resources
                     Necessary to Lead the Prosecution of the Derivative Claims on Behalf of Apple .............. 14
14

15 III. CONCLUSION ............................................................................................................................ 155

16

17

18
19

20

21

22

23

24

25

26
27                                   -i-
   PLAINTIFFS TERRENCE ZEHRER, ANDREW FINE, TAMMY FEDERMAN SEP/IRA, AND THE
28 ROSENFELD FAMILY FOUNDATION’S MEMORANDUM OF POINTS AND AUTHORITIES IN
   OPPOSITION TO ALAN BANKHALTER’S MOTION FOR APPOINTMENT OF INTERIM CO-
   LEAD COUNSEL                                            4:19-cv-05153-YGR
                  Case 4:19-cv-05153-YGR Document 33 Filed 05/05/20 Page 3 of 20



     Table of Authorities
 1

 2 Apple Inc. v. Superior Court,
          18 Cal. App. 5th 222 (2017) ............................................................................................................................ 11
 3
     Bader v. Anderson,
 4      179 Cal. App. 4th 775 (2009) .......................................................................................................................... 12

 5 Beam ex rel. Martha Stewart Living Omnimedia, Inc. v. Stewart,
          845 A.2d 1040 (Del. 2004) ............................................................................................................................. 12
 6
     Berkowitz v. Fodor, No. C 06-05353 JW,
 7      2006 U.S. Dist. LEXIS 96065 (N.D. Cal. Nov. 20, 2006) ....................................................................... passim

 8 Foster v. Maxwell Techs., Inc., No. 13-cv-00580-BEN-RBB,
          2013 U.S. Dist. LEXIS 154538 (S.D. Cal. Oct. 24, 2013) ................................................................................ 4
 9
     Hacker v. Peterschmidt, No. C 06-05353 JW,
10      2006 U.S. Dist. LEXIS 77325 (N.D. Cal. 1999) ............................................................................................... 4

11 Howard v. Everex,
          228 F.3d 1057 (9th Cir. 2000) ........................................................................................................................... 8
12
     In re Asyst Techs., Inc. Derivative Litig., No. C-06-04669 EDL,
13       2008 U.S. Dist. LEXIS 41173 (N.D. Cal. May 23, 2008) ............................................................................... 10

14 In re Bank of Am. Corp. Sec., Deriv. & ERISA Litig.,
          258 F.R.D. 260 (S.D.N.Y. 2009) .................................................................................................................... 14
15
     In re Bear Stearns Cos. Sec., Derivative & ERISA Litig., 08 M.D.L, No. 1963 (RWS),
16       2008 U.S. Dist. LEXIS 106327 (S.D.N.Y. Dec. 29, 2008) ............................................................................ 14

17 In re Computer Sciences Corp. Derivative Litig., No. CV 06–05288 MRP EX,
          2007 U.S. Dist. LEXIS 25414 (C.D. Cal. Mar. 26, 2007) .............................................................................. 10
18 In re Countrywide Fin. Corp. Sec. Litig.,
          273 F.R.D. 586 (C.D. Cal. 2009) ...................................................................................................................... 4
19
     In re RINO Int'l Corp. Derivative Litig., Nos. 2:10–cv-02209:10–cv–02244,
20       2011 U.S. Dist. LEXIS 127488 (D. Nev. Nov. 2, 2011) ............................................................................. 9-10
21 In re Rocket Fuel Inc. Derivative Litig., Case No. 15-cv-04625-PJH,
          2016 U.S. Dist. LEXIS 115023 (N.D. Cal. Aug. 26, 2016) .................................................................... 2, 9, 10
22
     In re Verisign, Inc., Derivative Litig.,
23       531 F.Supp.2d 1173 (N.D. Cal. 2007) ............................................................................................................ 10
24 In re Wells Fargo & Co. S'holder Derivative Litig., Case No.16-cv-05541-JST,
          2017 U.S. Dist. LEXIS 5742 (N.D. Cal. Jan. 12, 2017) ................................................................................ 2, 4
25
     Lewis v. Chiles,
26      719 F.2d 1044 (9th Cir. 1983) ........................................................................................................................... 9
27                                   - ii -
   PLAINTIFFS TERRENCE ZEHRER, ANDREW FINE, TAMMY FEDERMAN SEP/IRA, AND THE
28 ROSENFELD FAMILY FOUNDATION’S MEMORANDUM OF POINTS AND AUTHORITIES IN
   OPPOSITION TO ALAN BANKHALTER’S MOTION FOR APPOINTMENT OF INTERIM CO-
   LEAD COUNSEL                                            4:19-cv-05153-YGR
                 Case 4:19-cv-05153-YGR Document 33 Filed 05/05/20 Page 4 of 20



     Nicolow v. Hewlett Packard Co., No. 12-05980 CRB,
 1      2013 U.S. Dist. LEXIS 29876 (N.D. Cal. March 4, 2013) ............................................................................. 14
 2 Shenwick v. Twitter, Inc., Case No. 16-cv-05314-JST,
         2016 U.S. Dist. LEXIS 177714 (N.D. Cal. Dec. 12, 2016) .............................................................................. 4
 3
     Sokolowski v. Adelson, 14–CV–111 JCM,
 4      2014 U.S. Dist. LEXIS 103901 (D. Nev. July 30, 2014) .................................................................................. 9
 5 White v. Experian Info. Solutions,
         993 F. Supp. 2d 1154 (C.D. Cal. 2014) ........................................................................................................... 14
 6

 7
     Rules
 8
     Federal Rules of Civil Procedure
 9             23 .......................................................................................................................................................passim
               23.1 ...................................................................................................................................................... 9, 14
10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26
27                                   - iii -
   PLAINTIFFS TERRENCE ZEHRER, ANDREW FINE, TAMMY FEDERMAN SEP/IRA, AND THE
28 ROSENFELD FAMILY FOUNDATION’S MEMORANDUM OF POINTS AND AUTHORITIES IN
   OPPOSITION TO ALAN BANKHALTER’S MOTION FOR APPOINTMENT OF INTERIM CO-
   LEAD COUNSEL                                            4:19-cv-05153-YGR
             Case 4:19-cv-05153-YGR Document 33 Filed 05/05/20 Page 5 of 20




 1          Plaintiffs Terrence Zehrer, Andrew Fine, Tammy Federman SEP/IRA, and the Rosenfeld Family

 2 Foundation (the “ZFFR Group”), through their undersigned counsel, respectfully submit this Opposition

 3 to Plaintiff Alan Bankhalter’s Motion for the Appointment of Interim Co-Lead Counsel (ECF No. 21,

 4 “Bankhalter Motion”).

 5 I.       SUMMARY OF ARGUMENT

 6          All plaintiffs agree that the appointment of lead counsel in this consolidated derivative action is

 7 necessary to ensure that the litigation is conducted efficiently and effectively, with minimal duplication

 8 of effort. Bankhalter Motion at 6-7; Motion of Plaintiffs Terrence Zehrer, Andrew Fine, Tammy

 9 Federman SEP/IRA, and the Rosenfeld Family Foundation to Appoint Robbins LLP and WeissLaw LLP

10 Co-Lead Counsel (ECF No. 23, “ZFFR Motion”) at 6.

11          The ZFFR Group, which has a substantial, long-term, demonstrated financial interest in Apple Inc.

12 (“Apple” or the “Company”), on whose behalf this litigation is brought, has moved for the appointment

13 of its counsel, Robbins LLP (“Robbins”) and WeissLaw LLP (“WeissLaw”), as co-lead counsel. The

14 ZFFR Group’s counsel have a long history of success litigating complex derivative actions like this one.

15 They have brought that experience to bear here by filing high-quality pleadings that meet the pleading

16 requirements of this district, initiating discussions regarding consolidation and a structure for the

17 consolidated derivative action that led to agreement among three of the four groups of plaintiffs in the

18 consolidated action, and vigorously acting to advance the litigation through a books and records demand
19 made upon Apple. See Declaration of David C. Katz in Support of the ZFFR Motion (ECF No. 28, “Katz

20 Support Declaration”), ¶¶ 7-10; Declaration of Craig W. Smith in Opposition to the Bankhalter Motion

21 (“Smith Opp. Declaration”), ¶¶ 18-30.

22          Bankhalter, the only plaintiff who has not agreed to the ZFFR Group's proposed leadership

23 structure, moves for the appointment of his New York counsel, Gainey McKenna & Egleston (“GM&E”),

24 and his local counsel, Pritzker Levine, as “interim” co-lead counsel for the consolidated derivative action.

25 Bankhalter’s Motion lacks merit and should be denied.

26
27                                   -1-
   PLAINTIFFS TERRENCE ZEHRER, ANDREW FINE, TAMMY FEDERMAN SEP/IRA, AND THE
28 ROSENFELD FAMILY FOUNDATION’S MEMORANDUM OF POINTS AND AUTHORITIES IN
   OPPOSITION TO ALAN BANKHALTER’S MOTION FOR APPOINTMENT OF INTERIM CO-
   LEAD COUNSEL                                            4:19-cv-05153-YGR
                Case 4:19-cv-05153-YGR Document 33 Filed 05/05/20 Page 6 of 20




 1             While Bankhalter's counsel certainly appear to be fine attorneys, the most important consideration

 2 for this Court in determining lead counsel in this case should be counsel's experience and success in

 3 stockholder derivative litigation. See, e.g., In re Wells Fargo & Co. S'holder Derivative Litig., Case

 4 No.16-cv-05541-JST, 2017 U.S. Dist. LEXIS 5742, at * 13 (N.D. Cal. Jan. 12, 2017) (in appointing lead

 5 counsel in a derivative action, the court considered the firms’ “significant experience obtaining favorable

 6 results as lead counsel in shareholder derivative litigation”).1 The firms Bankhalter proposes to lead this

 7 case – GM&E and Pritzker Levine – simply do not have the level of experience demonstrated by the ZFFR

 8 Group’s counsel in successfully litigating complex derivative actions.

 9             While GM&E claims to have substantial experience, it appears that the firm has only served as

10 lead counsel in a handful of derivative cases, has engaged in limited actual litigation in the context of

11 those few derivative actions, and has never obtained a monetary recovery as lead derivative counsel.

12 Moreover, the derivative settlements to which GM&E points do not appear to derive from the firm's efforts

13 – in all but one of the derivative actions cited by Bankhalter, the firm’s co-lead counsel, not GM&E,

14 performed the majority of the work. See Declaration of David C. Katz in Opposition to Bankhalter Motion

15 (“Katz Opp. Declaration”), ¶¶ 4-10. Pritzker Levine seeks appointment as GM&E’s co-lead counsel, but

16 Pritzker Levine has even less experience in derivative litigation than GM&E.

17             This lack of relevant experience on the part of Bankhalter's counsel almost certainly was

18 responsible for the fatal pleading error in Bankhalter’s complaint. Bankhalter’s complaint is subject to
19 swift dismissal for failure to meet the Ninth Circuit pleading standard for standing, which requires the

20 express pleading of the date upon which stock was acquired. See, e.g., In re Rocket Fuel Inc. Derivative

21 Litig., Case No. 15-cv-04625-PJH, 2016 U.S. Dist. LEXIS 115023, at * 11 (N.D. Cal. Aug. 26, 2016).

22 This fundamental pleading error is all the more egregious in light of the fact that GM&E previously had

23 a complaint dismissed in this district on this very ground, and that Pritzker Levine is moving to be

24 appointed co-lead counsel based on its purported experience and expertise in this district. Id. The ZFFR

25

26   1
         All emphasis herein is added unless otherwise stated.
27                                   -2-
   PLAINTIFFS TERRENCE ZEHRER, ANDREW FINE, TAMMY FEDERMAN SEP/IRA, AND THE
28 ROSENFELD FAMILY FOUNDATION’S MEMORANDUM OF POINTS AND AUTHORITIES IN
   OPPOSITION TO ALAN BANKHALTER’S MOTION FOR APPOINTMENT OF INTERIM CO-
   LEAD COUNSEL                                            4:19-cv-05153-YGR
              Case 4:19-cv-05153-YGR Document 33 Filed 05/05/20 Page 7 of 20




 1 Group’s counsel have litigated in this district for more than twenty years, are thoroughly familiar with the

 2 practices, and have filed complaints that meet the local requirements.

 3          Recognizing his counsel’s thin resume in leading large derivative actions, Bankhalter falsely states

 4 that his counsel has demonstrated their diligence by spurring discussion as to consolidation and a lead

 5 structure. Bankhalter Motion at 7-8. But those negotiations about case organization were initiated by

 6 ZFFR’s counsel,2 and, as a result, three out the four actions filed in this district have agreed to a leadership

 7 structure. Smith Opp. Decl., ¶¶ 18-30. ZFFR’s counsel has also attempted to advance the action by

 8 making a books and records demand upon Apple for documents relevant to the matters at issue. Katz

 9 Support Decl., ¶¶ 7-10. The pleadings to date and counsel's respective efforts do not support the

10 appointment of Bankhalter's counsel as co-lead counsel.

11          Finally, in an apparent acknowledgement that he does not own a substantial amount of Apple

12 shares and/or faces significant issues with establishing derivative standing, Bankhalter argues that there is

13 no significant difference between the plaintiffs in this litigation. But the ZFFR Group has specifically

14 pleaded that it holds 8,084 shares of Apple stock, currently worth over $2.25 million, and that such stock

15 has been held continuously since 2001, meaning that the ZFFR Group has standing to assert all of the

16 claims at issue in the consolidated derivative action. Bankhalter pleaded no facts in his complaint

17 regarding his purported ownership of Apple stock, and he did not include any of that information in his

18 lead counsel motion. In addition to resulting in a deficient complaint, it also calls into question whether
19 Bankhalter actually has standing to act derivatively on behalf of Apple here.

20          The ZFFR Group, long-term Apple stockholders with a demonstrated interest in the outcome of

21 this litigation, has moved the Court to appoint its counsel – a team of attorneys who have worked together

22 successfully in the past and who have substantial experience and a track record of success in derivative

23 litigation – as Co-Lead Counsel. Bankhalter, who has provided no information whatsoever reflecting the

24 extent or duration of his purported interest in Apple, presents two law firms that lack relevant experience

25   2
     Apart from a single email deferring "substantive" comments on the stipulation to consolidate the
   derivative actions to GM&E, ZFFR's counsel has had no interaction with Pritzker Levine. Smith Opp.
26 Decl., ¶ 29; Katz Opp. Decl., ¶ 2.
27                                   -3-
   PLAINTIFFS TERRENCE ZEHRER, ANDREW FINE, TAMMY FEDERMAN SEP/IRA, AND THE
28 ROSENFELD FAMILY FOUNDATION’S MEMORANDUM OF POINTS AND AUTHORITIES IN
   OPPOSITION TO ALAN BANKHALTER’S MOTION FOR APPOINTMENT OF INTERIM CO-
   LEAD COUNSEL                                            4:19-cv-05153-YGR
             Case 4:19-cv-05153-YGR Document 33 Filed 05/05/20 Page 8 of 20




 1 in successfully leading derivative litigation, do not appear to have worked with each other in the past, and

 2 have pled a fatally defective complaint and done little to advance the litigation to date. As such, the ZFFR

 3 Group respectfully submits that plaintiffs’ and Apple’s interests, on whose behalf this litigation is brought,

 4 are best served by the appointment of the ZFFR Group’s counsel as co-lead counsel and the denial of

 5 Bankhalter’s motion in its entirety.

 6 II.      BANKHALTER’S MOTION SHOULD BE DENIED

 7          A.      Bankhalter’s Counsel Lacks Experience Leading Derivative Actions

 8          Experience is an important factor repeatedly relied upon by courts in this District and the Ninth

 9 Circuit in making lead counsel appointments. The focus, however, is upon relevant experience, i.e.,

10 success in the type of action being litigated, not general experience as an attorney. See, e.g., Wells Fargo,

11 2017 U.S. Dist. LEXIS 5742, at * 13; Hacker v. Peterschmidt, No. C 06-05353 JW, 2006 U.S. Dist. LEXIS

12 77325 (N.D. Cal. 1999) (court considered firms’ “extensive experience in prosecuting shareholder

13 derivative litigation”); Shenwick v. Twitter, Inc., Case No. 16-cv-05314-JST, 2016 U.S. Dist. LEXIS

14 177714, at *7-8 (N.D. Cal. Dec. 12, 2016) (in appointing lead counsel in a securities class action, court

15 noted that the appointed firm has “experience with securities class action cases, and has served as lead

16 counsel in other similar cases in this district”); Foster v. Maxwell Techs., Inc., No. 13-cv-00580-BEN-

17 RBB, 2013 U.S. Dist. LEXIS 154538, at * 18-19 (S.D. Cal. Oct. 24, 2013) (court considered counsel’s

18 “extensive experience litigating securities class actions”); In re Countrywide Fin. Corp. Sec. Litig., 273
19 F.R.D. 586, 590 (C.D. Cal. 2009) (court considered the “firm's experience in prior securities class

20 actions”); Berkowitz v. Fodor, No. C 06-05353 JW, 2006 U.S. Dist. LEXIS 96065, at * 6-7 (N.D. Cal.

21 Nov. 20, 2006) (court considered the “firms' experience with similar shareholder actions”).

22          The ZFFR Group’s counsel have appeared as sole lead and co-lead counsel in large, high-profile,

23 extensively litigated derivative actions. ZFFR Motion at 7-13. In those actions, the ZFFR Group’s

24 counsel actually played the leading role in securing substantial recoveries and non-monetary relief on

25

26
27                                   -4-
   PLAINTIFFS TERRENCE ZEHRER, ANDREW FINE, TAMMY FEDERMAN SEP/IRA, AND THE
28 ROSENFELD FAMILY FOUNDATION’S MEMORANDUM OF POINTS AND AUTHORITIES IN
   OPPOSITION TO ALAN BANKHALTER’S MOTION FOR APPOINTMENT OF INTERIM CO-
   LEAD COUNSEL                                            4:19-cv-05153-YGR
             Case 4:19-cv-05153-YGR Document 33 Filed 05/05/20 Page 9 of 20




 1 behalf of the corporations for which the actions were brought. Id. As discussed below, Bankhalter's

 2 counsel's relevant experience in shareholder derivative litigation pales in comparison.

 3                  1.     GM&E lacks substantial experience and success leading derivative actions

 4          GM&E claims to have experience serving as lead, co-lead, and “de facto” lead in thirteen

 5 “derivative, breach of fiduciary duty and securities actions and has produced substantial settlements on

 6 behalf of their clients.” Bankhalter Motion at 11-12. But, as is clear from the Bankhalter Motion, GM&E

 7 has never secured a monetary recovery in resolving any derivative action in which it served as lead

 8 counsel. In contrast, the ZFFR Group’s counsel have recovered hundreds of millions of dollars in

 9 derivative actions – including a recent settlement for which final approval is pending that would be the

10 largest monetary recovery ever achieved in a derivative action concerning a data breach. Katz Support

11 Decl., ¶¶ 2-5; Declaration of Craig W. Smith in Support of ZFFR Motion (ECF No. 24, “Smith Support

12 Declaration”) ¶¶ 5-10; ECF No. 29, Exhibit 1.

13          GM&E also repeatedly takes credit for other attorneys’ hard work, including that of competing co-

14 lead counsel, Craig Smith, of Robbins LLP. For example, GM&E highlights In re Fifth Street Finance

15 Corp., Stockholder Litig., C.A. No.: 12157-VCG (Del. Ch.), as a derivative case in which GM&E

16 purportedly secured a substantial settlement as lead counsel. Bankhalter Motion at 11. But that case was

17 resolved in the District of Connecticut, where Mr. Smith and the Robbins firm served as lead counsel. In

18 re Fifth Street Finance Corp. S'holder Derivative Litig., Lead Case No. 3:15-cv-01795-RNC (D. Conn.);
19 Smith Opp. Decl., ¶¶ 2-14. In In re Fifth Street, Robbins coordinated the efforts of eight plaintiffs

20 represented by ten law firms across three jurisdictions and negotiated a settlement that secured $30 million

21 in advisory fee reductions and comprehensive corporate governance, conflicts management, and internal

22 controls reforms. Id. GM&E accounted for less than one-fifth of the hours reported by plaintiffs’ counsel

23 in that action. Katz Opp. Decl., ¶ 4. The vast disparity in the number of hours expended by Robbins over

24 that expended by GM&E and others in that case, and the relevant work that was done, was explained in

25 the declaration filed in support of the settlement: “Robbins Arroyo's hours and lodestar are greater than

26 those of the other firms listed largely because the firm performed or took the lead in performing many of
27                                   -5-
   PLAINTIFFS TERRENCE ZEHRER, ANDREW FINE, TAMMY FEDERMAN SEP/IRA, AND THE
28 ROSENFELD FAMILY FOUNDATION’S MEMORANDUM OF POINTS AND AUTHORITIES IN
   OPPOSITION TO ALAN BANKHALTER’S MOTION FOR APPOINTMENT OF INTERIM CO-
   LEAD COUNSEL                                            4:19-cv-05153-YGR
            Case 4:19-cv-05153-YGR Document 33 Filed 05/05/20 Page 10 of 20




 1 the tasks summarized above, and played a leading role in coordinating Plaintiffs' Counsel's strategy and

 2 work on certain shared tasks in order to maximize Plaintiffs' leverage and to avoid to the greatest extent

 3 possible inconsistent positions and duplicative effort.” Id.

 4          Bankhalter's reference to GM&E's co-lead counsel position in In re Capstone Turbine Corp.

 5 Stockholder Derivative Litigation, Civil Action No.: 16-cv-01569 (C.D. Cal.), also overstates the case.

 6 Robbins is counsel in Stesiak v. Jamison, Case No. BC610782 (Los Angeles Superior Court), one of five

 7 related derivative actions brought on behalf of Capstone Turbine Corporation. Smith Opp. Decl., ¶¶ 15-

 8 17. GM&E was one of four firms either designated co-lead counsel by agreement or acting as de facto

 9 lead counsel in their respective cases. Id. Following an in-person mediation and months of subsequent

10 negotiations, the parties to the various actions reached agreement in principle on the material substantive

11 terms of a global settlement of the related derivative actions. Id. The complete operative terms of the

12 settlement have not yet been formalized in a stipulation of settlement. While the substance of the

13 settlement negotiations cannot be disclosed, it would be safe to say that Robbins played the leading role

14 and took the laboring oar for plaintiffs in the settlement negotiations, including supplying the

15 comprehensive settlement demand that provided the framework for the parties' negotiations, leading the

16 face-to-face mediation negotiations with defendants, controlling the documentation of the proposals and

17 counter-proposals with defendants, and conducting the post-mediation negotiations, virtually unaided by

18 fellow plaintiffs' counsel. Id. GM&E's role at every stage of the settlement negotiations was minor. Id.3
19          Overstating his counsel's roles in other cases is a theme that runs throughout Bankhalter’s Motion.

20 For example, Bankhalter cites Recupero v. Friedli, Civil Action No.: 1:17-cv-00381-PX (D. Md.), which

21 was stayed, while the stipulation of settlement was filed in Salley v. Debrabandere, Civil Action No.:

22 1:17-cv-03777-ELH (D. Md.). GM&E accounted for about 14% of the hours reported by plaintiffs’

23 counsel. Katz Opp. Decl., ¶ 5. Similarly, Loyd v. Giles, Case No.: 2015CV33429 (Colo., Denver County),

24 was stayed in favor of Oglina v. Macaluso, Case No. 2:15-cv-5970-TJH-PJW (C.D. Cal.), in which little

25
   3
     The parties have agreed, however, to present the settlement for court approval in the case in which
26 GM&E is co-lead counsel.
27                                   -6-
   PLAINTIFFS TERRENCE ZEHRER, ANDREW FINE, TAMMY FEDERMAN SEP/IRA, AND THE
28 ROSENFELD FAMILY FOUNDATION’S MEMORANDUM OF POINTS AND AUTHORITIES IN
   OPPOSITION TO ALAN BANKHALTER’S MOTION FOR APPOINTMENT OF INTERIM CO-
   LEAD COUNSEL                                            4:19-cv-05153-YGR
             Case 4:19-cv-05153-YGR Document 33 Filed 05/05/20 Page 11 of 20




 1 litigation took place and, of the total of 532.4 hours reported by all plaintiffs’ counsel, GM&E accounted

 2 for less than one-third. Katz Opp. Decl., ¶ 6. In Emond v. Murphy, 2:18-cv-09040 (C.D. Cal.), and In re

 3 Provectus Biopharmaceuticals Inc. Derivative Litig., Civil Action No.: 3:14-cv-00372-PLR-HBG (E.D.

 4 Tenn.), GM&E accounted for less than one-third of the hours reported by all plaintiffs’ counsel. Katz

 5 Opp. Decl., ¶¶ 7-8. In Shane v. Edge, et al., Civil Action No.: 10-cv-50089 (N.D. Ill.), GM&E accounted

 6 for about a quarter of the hours reported by co-lead counsel. Katz Opp. Decl., ¶ 9. Of the thirteen cases

 7 cited by Bankhalter for which relevant records were located, it appears that GM&E accounted for the

 8 majority of the reported hours in only one, Vacek v. Awad, et al., Civil Action No.: 2:17-cv-02820 (E.D.

 9 Pa.). In that case, the corporation entered bankruptcy after filing of the complaint, a mere 369.20 hours

10 were reported, and a modest settlement was achieved. Katz Opp. Decl., ¶ 10.

11          Moreover, even a cursory review of the prior derivative litigations in which GM&E served as lead

12 derivative counsel shows that the majority reflect little, if any, actual litigation.4 The ZFFR Group’s

13 counsel, on the other hand, have engaged in hotly contested derivative litigation in which dozens of

14 depositions were taken and numerous motions, including dispositive motions, were made and successfully

15 litigated. ZFFR Motion at 7-13.

16          It is clear from the record that GM&E has never led the prosecution of an important, high-profile

17 derivative action, has never engaged in extensive litigation in a derivative action, has never achieved a

18 monetary recovery in a derivative action, and has worked but a fraction of the hours reported by all
19 plaintiffs’ counsel in the actions it claims to have led. While GM&E may well be made up of capable

20 lawyers, they should not be leading this derivative litigation on behalf of Apple and its shareholders.

21

22   4
     Bankhalter cites In re Marsh & McClennan Companies, Inc. Sec. Litig., Civil Action No.: 04-cv-8144
   (CM) (S.D.N.Y.), as one of the securities class actions that a partner at GM&E worked on as an associate
23
   with a prior law firm. Undoubtedly, the leading of that litigation was undertaken by more senior members
24 of that firm, and Bankhalter does not assert otherwise. GM&E also claims to have “made law” with “its
   successful prosecution of an appeal” to the Supreme Court in Dudenhoeffer, et al. v. Fifth Third Bancorp.,
25 Civil Action No.: 08-cv-538 (S.D. Ohio). Bankhalter Motion at 9. However, GM&E’s co-lead counsel
   reported more than 3.5 times the hours worked by GM&E in that case. Katz Opp. Decl., ¶ 11.
26
27                                   -7-
   PLAINTIFFS TERRENCE ZEHRER, ANDREW FINE, TAMMY FEDERMAN SEP/IRA, AND THE
28 ROSENFELD FAMILY FOUNDATION’S MEMORANDUM OF POINTS AND AUTHORITIES IN
   OPPOSITION TO ALAN BANKHALTER’S MOTION FOR APPOINTMENT OF INTERIM CO-
   LEAD COUNSEL                                            4:19-cv-05153-YGR
             Case 4:19-cv-05153-YGR Document 33 Filed 05/05/20 Page 12 of 20




 1                  2.      Pritzker Levine also lacks relevant experience in derivative litigation

 2           GM&E initially described Pritzker Levine’s role in this action as Bankhalter’s local counsel. Katz

 3 Opp. Decl., ¶ 2; Smith Opp. Decl., ¶ 29. Bankhalter now asks this Court to appoint his local counsel as

 4 co-lead counsel, which is a tacit concession that GM&E on its own cannot adequately perform the duties

 5 of lead counsel here. This conclusion is supported by GM&E's track record of performing only a fraction

 6 of the work and not taking a leadership role in the derivative actions it claims to have led. In support of

 7 his decision, Bankhalter argues that “[h]aving a lead counsel firm in this District knowledgeable about

 8 local practice will assist the Court, counsel, and the parties in the efficient and orderly conduct of the

 9 litigation.” Bankhalter Br. at 14. But Robbins is based in San Diego, and one of its partners, Shane P.

10 Sanders, has practiced out of its Northern California office for more than five years. Smith Opp. Decl., ¶

11 31. David Katz, of WeissLaw, was responsible for briefing for the plaintiff’s trial team in a securities

12 class action lawsuit in this district, and the draftsman for the appellate briefing in the Ninth Circuit reversal

13 of judgment entered in 2000. Howard v. Everex, 228 F.3d 1057 (9th Cir. 2000). Pritzker Levine does not

14 bring any unique geographical advantages, and certainly nothing to warrant appointment as lead counsel

15 in this derivative litigation.

16           Importantly, Pritzker Levine does not appear to have substantial experience serving as lead counsel

17 in derivative actions, pointing to just two derivative actions in which the firm has ever been involved in

18 any capacity. Bankhalter Motion at 9. This utter lack of relevant experience outweighs any potential
19 benefits arising from a purportedly superior knowledge of local practice – particularly given the evidence

20 in this litigation to date, with Bankhalter’s complaint fatally failing to hew to local practice regarding the

21 pleading of standing and thereby subjecting the complaint to summary dismissal. See § II.B, below.

22 Experience in leading derivative litigation matters, and without that relevant experience, fatal errors can

23 be made that jeopardize the viability of the action. It is for this reason that courts regularly focus on

24 relevant experience in determining who should be appointed lead counsel. See § II.A, supra.

25           Finally, Pritzker Levine and GM&E do not assert that they have ever worked together in the past.

26 In contrast, Robbins and WeissLaw have a strong working relationship that has served their clients
27                                   -8-
   PLAINTIFFS TERRENCE ZEHRER, ANDREW FINE, TAMMY FEDERMAN SEP/IRA, AND THE
28 ROSENFELD FAMILY FOUNDATION’S MEMORANDUM OF POINTS AND AUTHORITIES IN
   OPPOSITION TO ALAN BANKHALTER’S MOTION FOR APPOINTMENT OF INTERIM CO-
   LEAD COUNSEL                                            4:19-cv-05153-YGR
             Case 4:19-cv-05153-YGR Document 33 Filed 05/05/20 Page 13 of 20




 1 well. For example, in In re Misonix, Inc. Stockholder Litigation, Lead Case No. 2:17-cv-03385-ADS-

 2 AYS (E.D.N.Y.), WeissLaw and Robbins coordinated negotiations with the defendants to secure a suite

 3 of rigorous governance and internal controls reforms designed to strengthen the corporation’s compliance

 4 with the Foreign Corrupt Practices Act. ZFFR Motion at 6 n.3.

 5          B.      Bankhalter’s Complaint Does Not Plead Standing and is Subject to Dismissal

 6          In appointing lead counsel, the Court must consider the quality of the pleadings. Here, the quality

 7 of the plaintiffs' respective pleadings to date further warrants denial of the Bankhalter Motion and the

 8 appointment of WeissLaw and Robbins as Co-Lead Counsel.

 9          Federal Rule of Civil Procedure 23.1 governs derivative litigation and states "[t]he complaint must

10 . . . allege that the plaintiff was a shareholder or member at the time of the transaction complained of, or

11 that the plaintiff's share or membership later devolved on it by operation of law." Rule 23.1 has been

12 interpreted to "require[] that a derivative plaintiff be a shareholder at the time of the alleged wrongful acts

13 and that the plaintiff retain ownership of the stock for the duration of the lawsuit." Lewis v. Chiles, 719

14 F.2d 1044, 1047 (9th Cir. 1983).

15          Here, the ZFFR Group filed the first complaint; filed a detailed, high quality pleading; and has

16 pleaded each plaintiff’s standing to bring suit in accordance with relevant Ninth Circuit authority by

17 alleging the date upon which each plaintiff acquired Apple stock. Zehrer Complaint, ¶ 20; Fine Complaint,

18 ¶¶ 17-19. Bankhalter’s complaint, however, alleges only that he "is a current Apple shareholder during
19 the relevant period" and "will continue to hold Apple shares throughout the pendency of" the litigation.

20 Bankhalter Complaint, ¶ 23.

21          Courts in the Ninth Circuit interpret Rule 23.1(b) as requiring a plaintiff to precisely indicate the

22 stock acquisition date in the complaint. See, e.g., Rocket Fuel, 2016 U.S. Dist. LEXIS 115023, at * 11

23 (“this court has previously held that the specific dates of stock purchase must be pled to establish standing

24 under Rule 23.1”); Sokolowski v. Adelson, 14–CV–111 JCM, 2014 U.S. Dist. LEXIS 103901, at * 7 (D.

25 Nev. July 30, 2014) (“[C]ourts in the Ninth Circuit have interpreted Rule 23.1(b) as requiring plaintiff to

26 precisely indicate the stock acquisition date in the complaint.”); In re RINO Int'l Corp. Derivative Litig.,
27                                   -9-
   PLAINTIFFS TERRENCE ZEHRER, ANDREW FINE, TAMMY FEDERMAN SEP/IRA, AND THE
28 ROSENFELD FAMILY FOUNDATION’S MEMORANDUM OF POINTS AND AUTHORITIES IN
   OPPOSITION TO ALAN BANKHALTER’S MOTION FOR APPOINTMENT OF INTERIM CO-
   LEAD COUNSEL                                            4:19-cv-05153-YGR
             Case 4:19-cv-05153-YGR Document 33 Filed 05/05/20 Page 14 of 20




 1 Nos. 2:10–cv-02209, 2:10–cv–02244, 2011 U.S. Dist. LEXIS 127488, at *6 (D. Nev. Nov. 2, 2011)

 2 (“Mere allegations that Plaintiffs ‘have owned [a company's] stock during the Relevant Period ... and

 3 continue to own the Company's common stock’ are insufficient”); In re Asyst Techs., Inc. Derivative Litig.,

 4 No. C-06-04669 EDL, 2008 U.S. Dist. LEXIS 41173, at * 4-5 (N.D. Cal. May 23, 2008) (dismissing for

 5 failing to satisfy pleading requirement of Fed. R. Civ. P. 23.1); In re Verisign, Inc., Derivative Litig., 531

 6 F.Supp.2d 1173, 1202 (N.D. Cal. 2007) (requiring the pleading of “the dates [plaintiffs] purchased

 7 VeriSign stock”); In re Computer Sciences Corp. Derivative Litig., No. CV 06–05288 MRP EX, 2007

 8 U.S. Dist. LEXIS 25414, at * 47-49 (C.D. Cal. Mar. 26, 2007) (holding that Plaintiffs’ “general allegation

 9 is insufficient to allege contemporaneous ownership during the period in which the questioned transactions

10 occurred”).

11          Accordingly, the Bankhalter complaint is subject to summary dismissal for failure to comply with

12 the long-standing pleading requirements of FRCP 23.1 and the Ninth Circuit. This pleading error is made

13 all the more egregious by the fact that GM&E previously had a complaint dismissed in the Northern

14 District of California on this very ground. See Rocket Fuel Inc. Derivative Litig., 2016 U.S. Dist. LEXIS

15 115023, at * 11.

16          Bankhalter still has not revealed the date on which he purchased Apple stock, and, notably, he

17 even failed to disclose it in connection with his lead counsel motion. In any event, Bankhalter’s pleading

18 deficiency now can only be cured through amendment of the complaint, and the information omitted by
19 Bankhalter cannot now be supplied to the Court for the purpose of curing this defect. See RINO Int’l,

20 2011 U.S. Dist. LEXIS 127488, at * 6 n.1 (“Plaintiffs’ statements as to the dates they purchased the stock

21 in their response . . . are immaterial. It is axiomatic that the Court cannot consider additional facts first

22 presented in Plaintiffs’ response, but only facts in the complaint.”).

23          The failure to plead the date upon which Apple shares were acquired is not a benign error. In

24 addition to rendering Bankhalter’s complaint subject to summary dismissal, it also could have serious

25 ramifications as to demand futility, which would have to be established before Bankhalter could pursue

26 the derivative claims on Apple's behalf.        While courts typically consider demand based upon the
27                                   - 10 -
   PLAINTIFFS TERRENCE ZEHRER, ANDREW FINE, TAMMY FEDERMAN SEP/IRA, AND THE
28 ROSENFELD FAMILY FOUNDATION’S MEMORANDUM OF POINTS AND AUTHORITIES IN
   OPPOSITION TO ALAN BANKHALTER’S MOTION FOR APPOINTMENT OF INTERIM CO-
   LEAD COUNSEL                                            4:19-cv-05153-YGR
             Case 4:19-cv-05153-YGR Document 33 Filed 05/05/20 Page 15 of 20




 1 composition of the board of directors as of the date of filing of the original complaint, the court in Apple

 2 Inc. v. Superior Court, 18 Cal. App. 5th 222 (2017) (“Apple I”), considered the board composition as of

 3 the date of the amended complaint because the claims were not previously "validly in litigation" due to

 4 pleading defects in the original complaint. Id. at 249. After conducting such an analysis, the court found

 5 that demand was not futile due to an intervening change in the composition of the board since the initial

 6 complaints were filed and dismissed the action. Id. at 258.

 7          Here, the consolidated derivative action is stayed and, but for this briefing, Bankhalter likely would

 8 have remained unaware that he failed to adequately plead standing until Apple’s eventual filing of a

 9 motion to dismiss. At that time, the composition of Apple's Board could – and likely would – have

10 changed (for the worse, for demand futility purposes).          Indeed, one of the Defendants named by

11 Bankhalter, Robert Iger, has already left the Apple Board. But for the well-pled complaints by the ZFFR

12 Group, Apple all but certainly would have argued that since Bankhalter’s complaint was not validly in

13 litigation due to his failure to plead standing, and the newly composed board would be the relevant body

14 to consider when determining demand futility (just like it did in Apple I), undoubtedly making the already

15 difficult standard for pleading demand futility even more challenging.

16          Knowledge of the applicable law is a relevant factor in determining lead counsel. Bankhalter

17 Motion at 13-14. Bankhalter’s pleading deficiency here would have led to dismissal of his complaint and

18 could have jeopardized the viability of the entire derivative action had the ZFFR Group not filed proper
19 pleadings. Bankhalter’s counsel either is not familiar with the applicable law or simply ignored it –

20 whichever one it is, the pleadings to date clearly demonstrate that Bankhalter's counsel should not be

21 appointed to a leadership role in this important shareholder derivative action.

22          C.     The Efforts of Counsel to Date do not Warrant the Appointment
                   of Bankhalter's Counsel as Co-Lead Counsel
23
            Bankhalter incorrectly argues that the firms have done relatively the same amount of work to date
24
     in this action. Robbins, one of the counsel proposed as co-lead by the ZFFR Group, led negotiations
25
     among plaintiffs' counsel and with defense counsel regarding initial scheduling and case management,
26
     and secured agreement on the terms of the Stipulation and Proposed Order to Consolidate and Stay Related
27                                   - 11 -
   PLAINTIFFS TERRENCE ZEHRER, ANDREW FINE, TAMMY FEDERMAN SEP/IRA, AND THE
28 ROSENFELD FAMILY FOUNDATION’S MEMORANDUM OF POINTS AND AUTHORITIES IN
   OPPOSITION TO ALAN BANKHALTER’S MOTION FOR APPOINTMENT OF INTERIM CO-
   LEAD COUNSEL                                            4:19-cv-05153-YGR
             Case 4:19-cv-05153-YGR Document 33 Filed 05/05/20 Page 16 of 20




 1 Actions and Setting Schedule on Motions for Leadership (ECF No. 19), which set out terms for

 2 consolidating the related stockholder derivative actions pending before this Court; staying defendants'

 3 obligation to respond to the complaints pending the outcome of motions to dismiss the related securities

 4 actions; and set deadlines for plaintiffs to agree or to move for appointment of lead counsel for plaintiffs.

 5 Smith Support Decl., ¶ 13. The ZFFR Group’s counsel also led the discussions among all plaintiffs’

 6 counsel to reach a lead counsel structure that would best serve Apple’s interests in the action, ultimately

 7 leading to agreement among all but one of the six plaintiffs in the four actions to support the leadership

 8 structure proposed by the ZFFR Group in its motion. Smith Support Decl., ¶ 14; Katz Support Decl., ¶ 9.

 9 Apart from a single email deferring "substantive" comments on the stipulation to consolidate the derivative

10 actions to GM&E, ZFFR's counsel has had no interaction with Pritzker Levine. Smith Opp. Decl., ¶ 29;

11 Katz Opp. Decl., ¶ 2.

12          Bankhalter claims that since the action is stayed, all of the plaintiffs’ firms have probably done the

13 same amount of work. Not so. WeissLaw, proposed as co-lead by the ZFFR Group, has invested

14 substantial time and effort in making a books and records demand upon Apple for documents relevant to

15 this action, as expressly authorized by the Stay Order. The making of a books and records demand is an

16 important tool in derivative litigation that the Delaware courts, to which courts often look for persuasive

17 authority5, encourage litigants to pursue. See, e.g., Beam ex rel. Martha Stewart Living Omnimedia, Inc.

18 v. Stewart, 845 A.2d 1040, 1056-57 (Del. 2004) ("Both this Court and the Court of Chancery have
19 continually advised plaintiffs who seek to plead facts establishing demand futility that the plaintiffs might

20 successfully have used a Section 220 books and records inspection to uncover such facts.").

21          Further, Plaintiff Zehrer filed the first complaint, and Bankhalter's complaint makes no material

22 addition to the factual and legal claims asserted by Zehrer. Zehrer Complaint at ¶¶55-76 (alleging critical

23 background facts concerning Apple's business structure (including the importance of the iPhone as Apple's

24 flagship product), the improper scheme to throttle the battery performance of the iPhone through iOS

25
   5
     Bader v. Anderson, 179 Cal. App. 4th 775, 791 n.5 (2009) (California courts find Delaware precedent
26 instructive)
27                                   - 12 -
   PLAINTIFFS TERRENCE ZEHRER, ANDREW FINE, TAMMY FEDERMAN SEP/IRA, AND THE
28 ROSENFELD FAMILY FOUNDATION’S MEMORANDUM OF POINTS AND AUTHORITIES IN
   OPPOSITION TO ALAN BANKHALTER’S MOTION FOR APPOINTMENT OF INTERIM CO-
   LEAD COUNSEL                                            4:19-cv-05153-YGR
             Case 4:19-cv-05153-YGR Document 33 Filed 05/05/20 Page 17 of 20




 1 updates, and the Company's true exposure to various factors that threatened Apple's sales growth in

 2 Greater China, the Company's third-largest market); ¶¶77-104 (twelve pages detailing the specific

 3 misstatements and why each misstatement was false and misleading); Bankhalter Complaint at ¶¶42-129

 4 (providing background on Apple's core operations, the Company's improper scheme to throttle the battery

 5 performance of the iPhone through iOS updates, the subsequent lawsuits and government investigations,

 6 and the growing threats to Apple's sales growth in China); ¶¶130-164 (detailing the false and misleading

 7 statements). Bankhalter’s assertion that his counsel “develop[ed] the factual allegations and legal claims

 8 asserted” (Bankhalter Motion at 7) is simply false.

 9          The facts show that the ZFFR Group has acted vigorously to protect Apple’s interests. Bankhalter

10 makes no such showing.

11          D.      Bankhalter Fails to Provide Any Relevant Information as to His Stockholdings

12          Bankhalter argues that “since all four of the named plaintiffs are individual Apple shareholders,

13 there is no significant difference among the named plaintiffs.” Bankhalter Motion at 8. On the contrary,

14 the members of the ZFFR Group have filed high quality pleadings establishing their standing to bring suit

15 and have informed the Court of the precise amount and duration of their financial interest. By way of

16 example, the Rosenfeld Family Foundation owns 6,000 shares and has continuously been an Apple

17 stockholder since January 12, 2000. The ZFFR Group has a substantial interest in Apple and in this action,

18 and has standing to assert claims arising over the last twenty years or more. On the other hand, plaintiff
19 Bankhalter's Apple stockholdings remain a secret. There can be no doubt that the current record as to the

20 plaintiffs' respective holdings of Apple stock supports the appointment of the ZFFR Group's counsel, not

21 Bankhalter's counsel, as lead counsel in this litigation.6

22          E.      Bankhalter’s Request for Appointment of “Interim” Co-Lead Counsel Reflects his
                    Counsel’s Lack of Experience in Derivative Litigation and Should be Denied
23
            Bankhalter moves the Court for the appointment of “interim” co-lead counsel. The Federal Rules
24
     of Civil Procedure provide for the appointment of “interim counsel” prior to certification of a class in a
25
          6
            It bears noting that Bankhalter’s complaint alleges conduct spanning back to January 11, 2012, a
26 period of approximately eight years. Bankhalter Complaint at ¶ 46. Bankhalter’s failure to allege the date
27                                   - 13 -
   PLAINTIFFS TERRENCE ZEHRER, ANDREW FINE, TAMMY FEDERMAN SEP/IRA, AND THE
28 ROSENFELD FAMILY FOUNDATION’S MEMORANDUM OF POINTS AND AUTHORITIES IN
   OPPOSITION TO ALAN BANKHALTER’S MOTION FOR APPOINTMENT OF INTERIM CO-
   LEAD COUNSEL                                            4:19-cv-05153-YGR
             Case 4:19-cv-05153-YGR Document 33 Filed 05/05/20 Page 18 of 20




 1 class action brought pursuant to Fed. R. Civ. P. 23. See Fed. R. Civ. P. 23(g)(3) (“The court may designate

 2 interim counsel to act on behalf of a putative class before determining whether to certify the action as a

 3 class action”); Fed. R. Civ. P. 23 advisory committee notes (2003) (explaining that interim counsel should

 4 be appointed "if necessary to protect the interests of the putative class"); White v. Experian Info. Solutions,

 5 993 F. Supp. 2d 1154, 1169 (C.D. Cal. 2014) (“Rule 23(g)(3) grants the Court authority to appoint pre-

 6 certification ‘interim’ class counsel”); Nicolow v. Hewlett Packard Co., No. 12-05980 CRB; 2013 U.S.

 7 Dist. LEXIS 29876, at *34 (N.D. Cal. March 4, 2013) (appointing lead counsel in derivative case and

 8 “interim” lead counsel in related ERISA class action); In re Bear Stearns Cos. Sec., Derivative & ERISA

 9 Litig., 08 M.D.L, No. 1963(RWS), 2008 U.S. Dist. LEXIS 106327 (S.D.N.Y. Dec. 29, 2008) (appointing

10 lead counsel for derivative action and “interim” lead counsel in related ERISA class action). This action

11 is brought pursuant to Fed. R. Civ. P. 23.1, it is not a class action, there will be no certification of a class,

12 and there is no authority requiring or need for the appointment of an interim class counsel for this

13 derivative action.

14           F.     Bankhalter's Counsel Have Not Demonstrated that They Have the Resources
                    Necessary to Lead the Prosecution of the Derivative Claims on Behalf of Apple
15
             Resources matter in complex shareholder derivative litigation. In re Bank of Am. Corp. Sec.,
16
     Deriv. & ERISA Litig., 258 F.R.D. 260, 272 (S.D.N.Y. 2009). In contrast to the ZFFR Group's detailed,
17
     fact-based showing as to the resources Robbins and WeissLaw will bring to bear (ZFFR Motion at 11-
18
     12), Bankhalter fails to address his counsel's resources, other than general and conclusory assurances that
19
     their resources are "sufficient," and that the firms have an "ability and willingness to dedicate substantial
20
     resources." Bankhalter Motion at 14. GM&E's website identifies 5 lawyers, and Pritzker Levine's website
21
     identifies 7 lawyers. Neither firm's website – nor the Bankhalter Motion – offers any information
22

23

24
   when he first acquired Apple shares leaves open the distinct possibility that he did not simply make a
25 pleading error, but instead is attempting to conceal the fact that he has not held Apple stock long enough
   to have standing to assert all of his derivative claims.
26
27                                   - 14 -
   PLAINTIFFS TERRENCE ZEHRER, ANDREW FINE, TAMMY FEDERMAN SEP/IRA, AND THE
28 ROSENFELD FAMILY FOUNDATION’S MEMORANDUM OF POINTS AND AUTHORITIES IN
   OPPOSITION TO ALAN BANKHALTER’S MOTION FOR APPOINTMENT OF INTERIM CO-
   LEAD COUNSEL                                            4:19-cv-05153-YGR
            Case 4:19-cv-05153-YGR Document 33 Filed 05/05/20 Page 19 of 20




 1 regarding specific details concerning those firms' support staffs or their document management and search

 2 capabilities.

 3          Robbins, by contrast, possesses the lawyers, professional staff, and information technology

 4 resources necessary to prosecute this litigation vigorously and effectively through the pleading stage and

 5 beyond. ZFFR Motion at 11 (discussing Robbins' 17 full-time attorneys (plus 8 staff attorneys), including

 6 8 partners with more than ten years of experience in complex litigation, and 8 associates; 10 corporate

 7 research clerks, who assist the attorneys with factual research and other related matters, as well as 6

 8 paralegals, and 20 support staff). In addition, and of critical importance in what promises to be a document

 9 intensive case, Robbins maintains superior document management and search engine capability, as

10 described in the ZFFR Motion. Id. at 11.

11          Likewise, WeissLaw has substantial resources to prosecute this litigation effectively, efficiently,

12 and vigorously. WeissLaw has 14 attorneys, of which four are Principals with over twenty (20) years of

13 experience, and three paralegals/clerks. WeissLaw’s resources have enabled the firm to litigate document-

14 intensive cases that have proceeded to full discovery, including a derivative action brought for Freddie

15 Mac involving over 70 depositions. ZFFR Motion at 12-13.

16 III.     CONCLUSION

17          For the foregoing reasons, the ZFFR Group respectfully submits that the Court should deny

18 Bankhalter’s Motion for Appointment of Interim Co-Lead Counsel in its entirety and, instead, should
19 appoint Robbins and WeissLaw as Co-Lead Counsel for plaintiffs in the Consolidated Derivative Action.

20 DATED: May 5, 2020                                 ROBBINS LLP
                                                      BRIAN J. ROBBINS
21                                                    CRAIG W. SMITH
                                                      SHANE P. SANDERS
22                                                    ASHLEY R. RIFKIN
                                                      STEVEN R. WEDEKING
23

24                                                                  /s/ Shane P. Sanders
                                                                   SHANE P. SANDERS
25

26
27                                   - 15 -
   PLAINTIFFS TERRENCE ZEHRER, ANDREW FINE, TAMMY FEDERMAN SEP/IRA, AND THE
28 ROSENFELD FAMILY FOUNDATION’S MEMORANDUM OF POINTS AND AUTHORITIES IN
   OPPOSITION TO ALAN BANKHALTER’S MOTION FOR APPOINTMENT OF INTERIM CO-
   LEAD COUNSEL                                            4:19-cv-05153-YGR
           Case 4:19-cv-05153-YGR Document 33 Filed 05/05/20 Page 20 of 20



                                          5040 Shoreham Place
 1                                        San Diego, CA 92122
                                          Telephone: (619) 525-3990
 2                                        Facsimile: (619) 525-3991
                                          E-mail: brobbins@robbinsllp.com
 3                                                csmith@robbinsllp.com
                                                  ssanders@robbinsllp.com
 4                                                arifkin@robbinsllp.com
                                                  swedeking@robbinsllp.com
 5
                                          Counsel for Plaintiff Terrence Zehrer and
 6                                        [Proposed] Co-Lead Counsel
 7   Dated: May 5, 2020                    WEISSLAW LLP
                                           DAVID C. KATZ (admitted pro hac vice)
 8                                         MARK D. SMILOW (pro hac to be filed)
                                           JOSHUA RUBIN (pro hac to be filed)
 9

10                                                      /s/ David C. Katz
                                                        DAVID C. KATZ
11
                                           1500 Broadway, 16th Floor
12                                         New York, NY 10036
                                           Telephone: (212) 682-3025
13                                         Facsimile: (212) 682-3010
                                           E-Mail: dkatz@weisslawllp.com
14                                                 msmilow@weisslawllp.com
                                                   jrubin@weisslawllp.com
15

16

17                                         WEISSLAW LLP
                                           Joel E. Elkins
18                                         9107 Wilshire Blvd., Suite 450
                                           Beverly Hills, CA 90210
19                                         Telephone: (310) 208-2800
                                           Facsimile (310) 209-2348
20                                         E-mail: jelkins@weisslawllp.com
21                                         Counsel for Plaintiffs Andrew Fine, Tammy
                                           Federman SEP/IRA, and The Rosenfeld
22                                         Family Foundation and [Proposed] Co-Lead
                                           Counsel
23

24

25

26
27                                   - 16 -
   PLAINTIFFS TERRENCE ZEHRER, ANDREW FINE, TAMMY FEDERMAN SEP/IRA, AND THE
28 ROSENFELD FAMILY FOUNDATION’S MEMORANDUM OF POINTS AND AUTHORITIES IN
   OPPOSITION TO ALAN BANKHALTER’S MOTION FOR APPOINTMENT OF INTERIM CO-
   LEAD COUNSEL                                            4:19-cv-05153-YGR
